Ogden, J.
The court did not err in ruling out defendant’s evidence of title as a justification for an aggravated assault and battery, in taking forcible possession of a house which he was forbidden to enter; such' title could not be used in a criminal action of this character, even in mitigation of the offense. If the defendant had purchased the house in question, and had a riglit of possession, the law would have afforded him a certain and peaceable remedy for all his wrongs, and saved him from the disgraceful necessity of making war upon a helpless woman.
There may be error in the charge of the court to the jury, but, upon a careful examination of the evidence, we are unable to convince ourselves that if there was error in the charge, it could have had any effect upon the verdict of the jury, unless it was in favor of the defendant. "We can hardly believe that a jury of intelligent men could be found, that would not, under the testimony in this case, have found the defendant guilty, under almost any charge; and yet the jury in this case assessed the smallest possible fine, and only one month imprisonment.
We think the appellant has no just ground of complaint, and the judgment of the District Court is therefore affirmed.
Affirmed.